DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are currently pending on the application, of which claims 1, 3-4, & 11 are amended.
In light of the amendments to the claims, all previous rejections are withdrawn in order to present a new ground of rejection. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1) in view of Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1) and Peltz (US6435623B1).
Regarding claims 1, 5, & 10, Giraud teaches an optical capture system [0001 & 0011] and camera cleaning system with a housing (Fig.2 ref 7) in which the device (Fig.2 ref 9) is arranged, at least one fluid inlet (Fig.2 ref 36) which is arranged in the housing, and at least one nozzle (Fig.2 ref 35) which is supplied from the fluid inlet, wherein the at least one nozzle is configured to deflect a cleaning agent jet onto the transparent element (Fig.2 ref 15), and a jet direction of the cleaning agent jet is provided substantially transversely to an optical axis of the transparent element (see Fig.2), wherein the fluid inlet is connected to receive a throughflow of a cleaning liquid out of a hydraulic channel (Fig.1 ref 27) and compressed air out of a pneumatic channel (Fig.1 ref 45). Each of the hydraulic and pneumatic channels include non-return valves (see Fig.1 refs 29 & 47) for allowing flow to the nozzles and blocking return flow. Giraud does not explicitly disclose the spraying of liquid and air simultaneously with different pressures. However, such a feature is known in the art as evidenced by Le Louarn and Tanaka. Giraud also 
Le Louarn discloses a spray system for cleaning a windshield (abstract), wherein it is known to clean a transparent element via the use of liquid and air simultaneously [0018]. Further, Le Louarn discloses that it is desired to utilize an air pressure lower than the liquid pressure in order to ensure that liquid is sprayed first [0034], when the two are supplied simultaneously (see also [0047-0049]). The configuration also has the added benefit of purging/cleaning the liquid spray system after each use [0046]. Le Louarn and Giraud are analogous in the art of cleaning surfaces via vehicle mounted elements.
Tanaka teaches a vehicle mounted optical sensor cleaning system (abstract) which utilizes air and liquid supplied simultaneously to a nozzle (see Fig.6) in order to advantageously remove foreign materials [0045-0046] and blow away used cleaning liquid (abstract). Tanaka and Giraud are analogous in the art of cleaning vehicle mounted sensors. 
Hilaire discloses a cleaning lance utilizing both air and water (abstract). The lance having an electronically controlled non-return valve [0065]. The non-return valve is utilized in conjunction with a selection button to thereby allow a user to control the production of steam within the lance [0065]. Hilaire and Giraud are analogous in the art of cleaning devices that utilize both water and air.
Peltz discloses a valve assembly electronic brakes of a vehicle (abstract) wherein a pneumatic check valve (Fig.2 ref 66) is utilized between a reservoir (Fig.2 ref 44) and a pipe (Fig.2 ref 34). Peltz further discloses that the check valve can be electronically controlled (Col.3 lines 20-29). Peltz and Giraud are related by vehicle systems that both utilize pneumatic check valves.
 Further, in light of both the teachings of Hilaire and Peltz, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the device of Giraud to use an electrically controlled non-return valve for at least the air line and corresponding switch in order to allow a user to select (Hilaire [0065]) whether air is to be utilized in the cleaning process or merely a water washing. Thereby allowing an operator more control over the process of cleaning said devices. Alternatively, at worst Peltz discloses that the usage of electrically operated check valve are capable of being utilized in vehicle systems with predictable results, thus it would have been in the purview of a skilled artisan to provide one known type of check valve in place of another. Furthermore, a check valves only allow a flow in one direction. Thus, the simple electronic control a check valve would merely allow opening and closing of said valve at the desired time, which would correspond to a targeted control of airflow there through. It is noted that the transparent element as well as the hydraulic and pneumatic channel are still recited as intended use.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), and Peltz (US6435623B1) as applied to claim 1 above, and further in view of Koseki et al. (US20180126921A1). 
 teaches the device of claim 1, wherein the limitations of the transparent element having an outwardly curved design are merely intended use of the cleaning device, and such a transparent element could be utilized by the cleaning device. Since the nozzle is located on the side of the lens there is a reasonable understanding that at least some jet would be directed towards at least some portion of the radial edge. Further, should a curved lens be utilized the Coanda effect would be inherently utilized. However, assuming arguendo that such a limitation is not meant to be intended use, Modified Giraud does not explicitly disclose that the lens has the specific claimed shape or the jet is directed towards a radial edge of the transparent element. However, such a feature is known in the art as evidenced by Koseki.
Koseki discloses an art related camera washing device (abstract, Fig.2A), wherein the lens has outwardly curved design (Figs.1B, 2B, & 5D) and the nozzle takes advantage of such a feature in order to utilize the Coanda effect by directing a spray of the nozzle towards a radial edge (see Fig.5D, also [0078]). The configuration of Koseki allows for removal of attached substances on the entirety of the lens surface [0078].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize a lens with such a feature, and configure the jet to be directed towards the radial edge of the lens in order to take advantage of the Coanda effect. Thereby removal of foreign substances on the entirety of the lens surface is facilitated (Koseki [0078]).
Regarding claim 3, Modified Giraud teaches the device of claim 2, wherein the operating pressure of the liquid channel is greater than that of the pneumatic channel (Le Louarn [0034 & 0047-0049]).

Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1), and Koseki et al. (US20180126921A1) as applied to claim 3 above, and further in view of Nielsen (US20180272996A1). 
Regarding claims 4 & 11, Modified Giraud teaches the device of claim 3, but does not explicitly teach the pressure of the compressed air. However, using a pressure of 1 bar for compressed air jets to clean surfaces is known in the art as evidenced by Nielsen.
Nielsen discloses an air cleaning system of a vehicle windshield and other transparent surfaces (abstract, also Figs.1-3), wherein the air jets allow for removal of liquid on the transparent surface [0005, 0042, 0051] to increase visibility [0032]. Nielsen further discloses that a suitable air pressure range for accomplishing said task is in the range of 100-2000kPa (1-20 bars). Nielsen and Giraud are analogous in the cleaning of optical surfaces on vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize a pressure of 1 bar in order to effectively remove liquid from the transparent surface to increase visibility (Nielsen [0005, 0032, 0042, 0051]). A skilled artisan is aware that reducing the pressure of the compressed air to utilize the lowest value also saves on energy costs in production of the compressed air. Further it is in the purview of one of ordinary skill in the art to supply a known suitable air pressure when one is not provided.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire  as applied to claim 1 above, and further in view of Schmidt et al. (US20180272998A1).
Regarding claim 6, Modified Giraud teaches the device of claim 1 but does not disclose a dosing valve to control a variation of air. However, flow control valves for adjusting air flow rate are known in the art as evidenced by Schmidt.
Schmidt discloses a sensor cleaning system (abstract) for vehicles (Fig.1), wherein the sensor being cleaned may be a camera [0036]. The system of Schmidt utilizes an air flow to clean dirt and dust from the sensor [0041] and dry droplet on the sensor [0055]. Schmidt further discloses that an adjustable flow control valve is utilized to control the amount of air flowing [0047], thereby reading on a dosing valve. One of ordinary skill in the art knows adjustment of air flow allows for optimization of the cleaning and drying process. Schmidt and Giraud are analogous in the art of vehicle cleaning systems. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the device of Giraud to include an adjustable flow control valve to allow for variation of air flow (Schmidt [0047]) in order to optimize the cleaning and drying process of the device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), and Peltz (US6435623B1) as applied to claim 1 above, and further in view of Tanaka (US20130092758A1, hereafter T1).

T1 discloses a camera washing device for a vehicle (abstract, see also Fig.1), wherein the device utilizes an air pump (Fig.20 ref 10) and a high pressure air storage tank (Fig.20 ref 10c). The air pump and tank work in tandem in order to provide compressed air without delay whenever the device is utilized [0238-0239]. The presence of the tank would allow for continuous flow of compressed air without delay. However, if it readily obvious that the presence of the tank allows for a continuous supply of compressed air, T1 further discloses that the air pump works continuously in order to provide an air curtain around the camera and prevent adherence of dust [0253]. T1 and Giraud are analogous in the art of vehicle camera cleaners.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the device of Giraud to utilize the air pump and tank of T1 in order to prevent delay in the generation of compressed air (T1 [0238-0239]), or in the alternative utilize the pump to continuously provide an air curtain to prevent adherence of dust on the camera (T1 [0253]). It is further noted that instead of the modification being provided in the alternative, the modification could be provided in tandem as well (T1 [0253]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), and Peltz (US6435623B1) as applied to claim 1 above, and further in view of Field (US20130219742A1).

Field discloses an art related device for cleaning vehicle lenses (abstract), wherein it is known that providing air in a pulsed manner allows for a jackhammer effect which can dislodge particles from a lens surface [0026].
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Giraud such that the air is pulsed in order to dislodge particles on the lens surface (Field [0026]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), and Peltz (US6435623B1) as applied to claim 1 above, and further in view of Hester (US20190270433A1).
Regarding claim 9, Modified Giraud teaches the device of claim 1, wherein it appears that there is a flat jet of cleaning agent that substantially spreads in a plan orthogonal to the optical axis (see Giraud Fig.2). However, assuming arguendo that Giraud does not teach such a feature the following alternative rejection is provided. Modified Giraud does not explicitly disclose the spray pattern of the nozzle. However flat nozzle spray patterns for the contact cleaning lenses is known in the art, as evidenced by Hester.
Hester discloses a camera wash system (abstract, Figs.4-6), wherein a parallel impact of a flat fan spray is utilized to contact a lens for the purposes of cleaning it [0042, 0046]. The jet spreads in a plane substantially orthogonal to the optical axis (see Figs.4-6). The flat jet of Hester 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize the flat jet, as disclosed by Hester, in order to improve debris removal from the lens (Hester [0046]). Further, it is in the purview of one of ordinary skill in the art to supply a known spray pattern where one is not disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kado (US20120240908A1) discloses the usage of electronic check valves within vehicles [0019]. Ho (US20190316793A1) discloses that electrical check valves are known for use within water outflow lines [0160].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        /SPENCER E. BELL/Primary Examiner, Art Unit 1711